227 F.3d 1042 (7th Cir. 2000)
State of Illinois ex rel. Walter E. Ryan  and Bernard McKay, Plaintiffs-Appellants,v.Terry Brown et al., Defendants-Appellees.
No. 99-2126
In the  United States Court of Appeals  For the Seventh Circuit
Argued February 16, 2000Decided September 19, 2000

Appeal from the United States District Court  for the Northern District of Illinois, Eastern Division.  No. 91 C 3725--John A. Nordberg, Judge.
Before Kanne, Diane P. Wood, and Evans, Circuit  Judges.
Diane P. Wood, Circuit Judge.


1
Plaintiffs Walter  E. Ryan and Bernard McKay, acting in their  capacity as taxpayers and citizens of the State  of Illinois, brought this suit against Brown  Leasing Company, Terry N. Brown, and other  parties not involved in this appeal, seeking to  recover damages under the Racketeer Influenced  and Corrupt Organization Act, or RICO, 18 U.S.C.  sec.sec. 1962(c) and 1964(c), on behalf of the  State of Illinois. The Brown defendants allegedly  inflicted these damages as part of a complex  bribery scheme that involved the State Treasurer,  Jerome Cosentino, who made large deposits of  state money in non-interest bearing accounts at  the Cosmopolitan Bank of Chicago in exchange for  various benefits. The district court concluded,  upon the Brown defendants' motion for summary  judgment, that the plaintiffs could not show the  necessary two predicate acts to support a claim  under sec. 1962(c), and in the alternative that  the plaintiffs had also failed to produce  sufficient evidence of causation. It therefore  granted summary judgment for the defendants. We  affirm, but on the more fundamental ground that  the plaintiffs did not have standing under RICO  to bring this claim.


2
* Plaintiffs contend that the RICO scheme began  in 1987 when various officers of Cosmopolitan  Bank bribed the then State Treasurer, Cosentino,  with commercially unreasonable loans in order to  induce him to deposit huge sums of state monies  with them. It began by making direct loans to  Cosentino and his insolvent trucking company. The  bank later allowed Cosentino's companies to  engage in massive overdrafts and kiting, shifting  money between Cosmopolitan and Drovers Bank. In  May 1987, Cosentino reciprocated by beginning to  deposit those funds in non-interest bearing  accounts at Cosmopolitan. By 1989, the State had  deposited some $23 million in both interest  bearing and non-interest bearing accounts at the  bank. By June of 1989, Cosentino had accumulated  overdrafts and other indebtedness to Cosmopolitan  equaling about $1.95 million.


3
Terry Brown, owner of Brown Leasing, was  Cosmopolitan's biggest customer. Officers of the  bank, including James Wells, Gerald J.  DeNicholas, and Alex Vercillo, decided that Brown  could help Cosentino out. Accordingly, in June  1989, DeNicholas approached Brown and asked him  to make a loan to Cosentino for $1.95 million. He  explained that Cosmopolitan itself could not make  the loan because it would have violated federal  lending limits. Knowing this, Brown nonetheless  agreed to the deal. The parties executed a  written promissory note that evidenced Brown's  loan to Cosentino; the note was secured by a  standby letter of guarantee from Cosmopolitan's  holding company, as well as by Wells's signature.


4
Perhaps this was typical of Cosmopolitan's  attitude toward federal banking regulations;  perhaps not. But in the spring of 1990, federal  authorities began investigating the bank for  misuse of bank funds by Wells. In the middle of  all that, and at Cosmopolitan's request, Brown  agreed to restructure the loan to Cosentino and  to replace the original promissory note that both  Cosentino and Wells had signed. This was done,  plaintiffs assert, to try to put some distance  between Cosentino and Wells and to prevent the  public from learning about the broader scheme  between the two. As restructured, the original  promissory note was replaced with four promissory  notes from Cosentino and three of Wells's  associates. The bank's days, however, were  numbered in May 1991, the Comptroller of the  Currency closed it down and appointed the FDIC as  receiver.


5
By acting as a conduit for the improper loans  to Cosentino, the Brown defendants (according to  the plaintiffs) violated quite a number of laws.  Initially, however, it was they who brought suit.  Just before Cosmopolitan shut down, Brown  realized that he had an uncollectible note for  nearly $2 million. He sued the bank in Illinois  state court, but when the FDIC took it over, that  case was removed to federal court (along with all  other pending state court actions against the  bank). Brown's suit was dismissed. See Brown  Leasing Co. v. FDIC, No. 91 C 3729, 1992 WL 186054 (N.D. Ill. July 28, 1992). In the  meantime, the plaintiffs made a demand upon the  Illinois Attorney General to pursue all  wrongdoers in the scheme; upon his refusal of  their demand, they brought a taxpayer suit in  state court to recover the State's losses (items  such as lost interest and the salaries of the  allegedly corrupt officials). The defendants  removed their case as well, which is when  plaintiffs amended their complaint to add civil  RICO charges under sec. 1962(c). Those charges  are the only matter now before us; all other  claims have been dismissed and have been  abandoned on appeal.

II

6
The original statute under which the plaintiffs  filed suit in state court is the Citizens Actions  provision of 735 ILCS 5/20-104. That section  permits a private citizen to bring an action to  recover damages authorized in Article XX of the  Illinois Code of Civil Procedure. Article XX in  turn deals with "recovery of fraudulently  obtained public funds." Central to its  application, of course, is the receipt of  "compensation, benefits, or remuneration" from  the State or from any local government unit. See  735 ILCS 5/20-102 ("refunds"); 5/20-103  ("repayment--civil penalties--lien"). The  district court initially concluded that the  plaintiffs could not use the Citizens Action  provision, 5/20-104, because they had neither  alleged that the Brown defendants had received  any compensation, benefits, or remuneration from  the State, nor had they alleged a violation of  the refund section. Later, the court reversed its  conclusion that they were not entitled to sue,  finding that they had such a right under the  Illinois common law public trust doctrine. Ryan  v. State of Illinois, No. 91 C 3725, 1995 WL 516603 (N.D. Ill. Aug. 28, 1995). (In this court,  they appear to rely on both theories.)


7
Earlier, while the FDIC was still involved in  the litigation, the court had also concluded that  the plaintiffs had standing to sue in the name of  the State of Illinois under the federal RICO  statute. Ryan v. State of Illinois, No. 91 C  3725, 1993 WL 147416 (N.D. Ill. May 3, 1993). The  FDIC there had argued that the plaintiffs had  been injured only indirectly, if at all, and thus  that their standing was blocked by this court's  decision in Carter v. Berger, 777 F.2d 1173 (7th  Cir. 1985). The court rejected that, finding that  the plaintiffs were entitled to sue if the state  itself could have brought such a suit, as a  result of the earlier version of section 5/20-  104. 1993 WL 147416 at *4. It did not explain why  it had concluded that the state citizen suit  provision or any other state law doctrine was  binding for purposes of the federal statute, and  it is entirely possible that no one raised this  point with the court.


8
That question has now been squarely presented  to us in this appeal. The Brown defendants argue  first, that the question of RICO standing  presents an issue of federal law that does not  necessarily depend on the way in which a state  has allocated its citizen suit powers, and  second, that these plaintiffs do not have  standing under the governing RICO precedents.


9
The Supreme Court has held on a number of  occasions that we are to evaluate the private  enforcement mechanisms provided in RICO in the  light of the antitrust statutes on which they  were based. See, e.g., Sedima, S.P.R.L. v. Imrex  Co., 473 U.S. 479, 489 (1985); Agency Holding  Corp. v. Malley-Duff & Assocs., 483 U.S. 143, 150  (1987); Holmes v. Securities Investor Protection  Corp., 503 U.S. 258, 267-70 (1992). So we shall  do, and the first lesson we take from the  antitrust precedents is that the question of  standing for RICO purposes is indeed a federal  one that must be resolved by reference to federal  law. This is precisely the approach we took in  Carter v. Berger, supra, although we too did not  explain our rationale at that time. District  Judge Stanley Roszkowski, in contrast, did write  on the subject in O'Donnell v. Kusper, 602 F.  Supp. 619 (N.D. Ill. 1985), and we find his  reasoning persuasive:


10
The mere fact that Illinois courts would  recognize the plaintiff's standing to bring such  an action, however, does not mean that he has  standing to bring a federal action arising from  the same occurrence. The plaintiff's standing to  assert a federally created right is not  controlled by state law. As one commentator has  noted, "[i]f a challenged state act indeed  violates federal law, no reason has yet been  found to rest federal standing determinations on  the disparate allocations of power that underlie  fifty different governmental structures." Wright  & Miller, Federal Practice and Procedure, sec.  3531.10 (1984), p. 653.


11
602 F. Supp. at 622-23 (emphasis in original). We  also draw support for this conclusion from the  Supreme Court's holdings in Agency Holding that  a federal statute of limitations had to govern  RICO actions, see 483 U.S. at 150, and in Holmes, 503 U.S. at 267-68, where the Court used a  federal standard for the causation requirements  of sec. 1964(c) (the RICO private action  provision) and relied heavily on the antitrust  standing decision in Associated General  Contractors, Inc. v. Carpenters, 459 U.S. 519  (1983).


12
That clears the way for us to decide whether,  as a matter of federal law, a taxpayer derivative  suit or citizen suit of this kind is permissible,  or if on the other hand a taxpayer's interests  are too remote to support RICO standing. In a  somewhat different context, we held in Carter  that for purposes of sec. 1964(c) "the directly  injured party should receive a complete recovery,  no matter what; an indirectly injured party  should look to the recovery of the directly  injured party, not to the wrongdoer, for relief." 777 F.2d at 1176. There, the directly injured  party was the county, whose tax collections had  been less than they should have been because of  the acts of bribery and mail fraud at issue;  those plaintiffs claimed that they too were  injured because their tax assessments were too  high, as a result of the depressed levels of  other people's taxes. The plaintiffs' injuries in  our case are, if anything, even more remote: they  have suffered only in the general way that all  taxpayers suffer when the state is victimized by  dishonesty. We naturally accept the proposition  that the State of Illinois itself was directly  injured by the mis-direction of its funds into  non-interest bearing accounts and the pockets of  miscreants. But that simply suggests that the  State is the proper party to be suing, not the  plaintiffs.


13
In response, the plaintiffs argue that they are  in exactly the same position they would enjoy if  the State had directly assigned them the job of  recovering its losses, by virtue of the citizens  action law or the public trust doctrine. That  would surely be true, if we were talking about a  suit under state law, in state court. But we do  not see how a state law permitting citizen or  taxpayer standing, that requires nothing more in  the way of a personal stake on the part of the  plaintiff, can override longstanding prudential  limitations on the bringing of actions in federal  court. General taxpayer actions are not  permitted. See Flast v. Cohen, 392 U.S. 83, 104-  06 (1968). Antitrust standing is limited in  several ways: the plaintiffs must not be too  remote from the injury, and so normally only  consumers or competitors have standing, not  unions, shareholders, or others further removed;  only direct purchasers are entitled to sue; and  "antitrust injury" must be present. See  Goldwasser v. Ameritech Corp., 222 F.3d 390, 2000 WL 1022365 at *398 (7th Cir.2000)  (reviewing various aspects of antitrust  standing). If the state law were controlling,  then we would have the same lack of uniformity  about who was entitled to sue for violations of  sec. 1962(c) that the Supreme Court found  unacceptable for statute of limitations purposes  in Agency Holding.


14
The State of Illinois is entitled to vindicate  its own rights under RICO in federal court.  Compare Hawaii v. Standard Oil Co., 405 U.S. 251,  262-64 (1972) (state may not sue under the  antitrust laws for generalized harm to its  economy, but it may sue for treble damages for  injuries it suffers in its proprietary capacity).  If the State wishes to reinforce that power with  citizens suits, either to expand the resources  devoted to catching disloyal actors or to guard  against internal corruption, it is certainly free  to do so. We hold only that its decisions do not  affect the scope of standing for purposes of  RICO.

III

15
This decision is enough to dispose of the case,  and so we have no need to reach the district  court's other grounds for dismissing the action: the question whether the loan from Brown to  Cosentino was a single unified transaction, and  thus not a "pattern" of racketeering activity for  purposes of sec. 1962(c), and the question  whether the plaintiffs presented enough evidence  on causation to survive summary judgment. A few  comments are nonetheless in order. First, we  agree with the district court that the  plaintiffs' late effort to save their case by an  additional claim that they had shown a violation  of RICO sec. 1962(d) (the conspiracy section) was  not enough to change the result. Whether or not  the pleadings asserted a sec. 1962(d) claim  (which would need to be assessed on the substance  of the pleadings, not on whether the citation  appeared), we see no evidence that the Brown  defendants agreed to participate in crimes  constituting a pattern of racketeering activity  or to join a criminal enterprise. See American  Automotive Accessories, Inc. v. Fishman, 175 F.3d 534, 544 (7th Cir. 1999). Second, with respect to  causation we note that the Brown defendants  allegedly served as a conduit for the loan to  Cosentino after the injuries to the State had  already occurred. Those injuries, from the  State's perspective, included some $3,133 in lost  interest, and the deprivation of the honest  services of a state official; the State had no  interest otherwise in the monies changing hands  among Cosmopolitan, Brown, and Cosentino. If the  loan was the alleged racketeering activity, and  it did not cause Cosentino to place the state  funds in Cosmopolitan's hands, we agree with the  district court that plaintiffs would not be able  to prove causation in any event. Finally, we have  no desire to engage in the scholastic debate over  the number of transactions this loan represented: one, two (the loan plus the restructuring), five  (the loan plus the four new notes), or something  else. We leave such mental exercises to another  day and another case where they will determine  the outcome.


16
The judgment of the district court is Affirmed